Mayes, J.,
delivered the following dissenting opinion:
I cannot agree to the conclusion reached by the majority, opinion in this case. The practical effect of the decision is to convert 'the writ of habeas corpus into a writ of error, and to establish as many courts of review as there are judges who may issue the writ of habeas corpus — a result that it was never intended ■that the writ of habeas corpus should accomplish. The concrete case here is this: Burden was indicted in the circuit court of Hinds county under Code 1906, § 1013. That section of' the Code is as follows: “Every person who •shall be convicted of shooting at another, or of attempting to discharge any firearms or airguns at another, willfully, or of any assault or assault and battery upon another with any deadly weapon or 'other means of force likely to produce death, with 'intent to kill and murder, or to maim, ravish or rob such other person, or in the attempt to commit any murder, rape, manslaughter, burglary, larceny, or other felony, or in resisting the execution of any legal process, or of any officer or private person lawfully attempting to arrest him or any other person, .. . . shall be imprisoned in the penitentiary not more than ten years, or shall be punished by a fine of not moi,e than one thousand dollars, or by imprisonment in the county jail mot more than one year, or both.” • The indictment charged *31■that Chester Burden “did then and there -willfully, unlawfully, feloniously, and of his malice aforethought make an' assault upon the person of one W. L. Owen with a certain deadly weapon, to-wit, a pistol, with intent and in the attempt, etc., to kill and murder,” etc. It will be noted that the indictment •charges that Burden made an assault, etc., both with intent and in the attempt to commit murder. This indictment was challenged in no way, and under it Burden was- placed upon trial. After hearing the case, the jury returned the following verdict: '“We, the jury, find the ^defendant guilty of assault with intent to commit manslaughter.” Whereupon the defendant was sentenced to the penitentiary for six years. The punishment provided in. the statute for an assault, etc., with intent to commit murder, ns anslaughter, etc., is the same.
Without undertaking to say in this ease whether the sentence of the circuit court was correct or not, I do say.that, being a ■court of general jurisdiction and having full jurisdiction both of the offense charged and of the person, the sentence is not void aib initio, and therefore, if reviewed, it must be by appeal, and not on a collateral attack under the writ of habeas corpus. If it be conceded that the verdict of the jury, under the case of Traube v. State, 56 Miss., 153, only convicted defendant of an assault and battery, the most that can be said is that the court has imposed a sentence in excess of what it had a right ■to do under the law, and this is mere error. In volume 15, p. 171 (2d ed.) Am. & Eng. Encyc. of Law, the following rule is laid down: “In the case of a judgment or sentence which is merely excessive, it seems to be well settled that, if the court was one of general jurisdiction, such judgment or sentence is not void aib initio because of the excess.” Again, on the same page, it is said that “whenever the punishment imposed is of the nature or kind prescribed by law, and merely exceeds the quantity authorized, as where the offender is sentenced to a longer term of imprisonment than is prescribed for the particular offense, or where he is condemned to pay a fine and be imprisoned for an *32offense which is punishable by a fine or imprisonment, or where the sentence is severable, and a part of it is of the nature prescribed by law and the other paid is not, as where an offender is sentenced to imprisonment in the penitentiary and to pay a fine, when the punishment authorized by law for the particular offense is a fine and imprisonment in the county jail,” in all such cases the action of the court can be reviewed only on appeal. In Sennot's case, 146 Mass., 489, 16 N. E., 448, 4 Am. St. Rep., 344, citing many cases, it is said: “A writ of habeas corpus cannot perform the functions of a writ of error in relation to proceedings of a court within its jurisdiction. "Where a court has jurisdiction of a person and of the offense, the imposition by mistake of a sentence in excess of what the law permits is within the jurisdiction, and does not render the sentence void, but only voidable by proceeding upon writ of error.” In re Eckart, 166 U. S., 481, 17 Sup. Ct., 638, 41 L. Ed., 1085; In re Fanton, 55 Neb., 703, 76 N. "W., 447, 70 Am. St. Rep., 418; Scott v. State, 70 Miss., 247, 11 South., 657, 35 Am. St. Rep., 649; Ex parte Grubbs, 79 Miss., 358, 30 South., 708.
In this case the jury returned a doubtful verdict. This verdict and its interpretation called for the court’s construction, and the court gave its interpretation of the verdict, and held that it convicted defendant of one of the offenses charged in the indictment, and imposed a sentence of the nature and kind prescribed by law for the offense of which the court held that defendant was convicted. If this was wrong, it was mere error, and, like all others, is reviewable only on appeal. The majority opinion proceeds upon the idea that there was a-clear want of authority in the circuit court to impose this sentence, and proceeds to prove this by declaring that under the verdict defendant was only convicted of assault and battery. This may be true; but the circuit court did not so construe the verdict under the statute. If defendant had only been charged with assault and battery, and the jury had only convicted him *33of assault and battery, and the court had sentenced him to the penitentiary, I am of opinion that habeas corpus would lie, because in that case there would be a clear lack of jurisdiction to render that kind of a sentence. It would be punishment of a different nature and kind from that allowable by law, and which the court had no jurisdiction to render in the particular case. But that is not this case. In the case of Fanton v. State, 55 Neb., 703, 76 N. W., 447, 70 Am. St. Rep., 422, referred to by the majority opinion, I fail to see any analogy to this. Of course, if the party charged with burglary were sentenced to be hung, a writ of habeas corpus would lie, because, there was no jurisdiction acquired by the court to render such a judgment. Being without jurisdiction, it is void. It is not of the nature and kind authorized by law. That case is not similar to this case. The majority opinion entirely overlooks the fact that the court was called upen to construe a yerdiet of the jury not clear in itself, and in doing so has held that defendant is convicted of a charge embraced in the indictment, and thereupon proceeds to render a sentence of a nature and kind authorized by law on a conviction of the offense that the court holds that the jury’s verdict convicted defendant of. The indictment charged a felony, the corirt held that the verdict of the jury convicted of a felony, the court had the power to sentence for a felony, and the punishment imposed by the court according to his interpretation of the verdict. I maintain that in any case where it is a matter of doubt as to what is the meaning of the verdict of the jury, and a court of general jurisdiction is called upon to construe it, and in construing the verdict commits error, but imposes only such sentence as would be appropriate under the offense charged and under the construction of the verdict given by the court, then the remedy is by appeal, and riot by habeas corpus. One charged with murder and convicted of manslaughter by a verdict that was clear could not be sentenced for murder, and, if he was, might be released by writ of habeas corpus. There would be no room *34for construction here, and a sentence imposed for murder would be void. i
The case of In re Bonner, 151 U. S., 242, 14 Sup. Ct., 323, 38 L. Ed., 149, in my judgment has no application here. That was a ease where the party was sentenced in violation of the express provisions of the United States statutes, and, of course, there was no jurisdiction to render the judgment. The later case of In re Eckart, 166 U. S., 481, 17 Sup. Ct., 638, 41 L. Ed., 1045, is a clear exposition of the subject, and gives the correct law. 1 Bishop’s Crim. Pro., § 1410 et seq., and note; 21 Cyc., 306.